DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 11-12, 14-15, 18-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add “and application of the negative DC voltage is started when supply of the radio frequency waves is started” such that the scope of the claims has changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2015/0354061 to Dhas in view of United States Patent Application No. 2011/0223750 to Hayashi et al and United States Patent Application No. 2014/0231389 to Nagami et al is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 and 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0354061 to Dhas in view of United States Patent Application No. 2011/0223750 to Hayashi et al and United States Patent Application No. 2014/0231389 to Nagami et al.
In regards to Claim 11, Dhas teaches a plasma processing apparatus comprising 100 Fig. 1A: a chamber body 102 configured to provide a chamber (inside 102) therein; a stage 106 installed in the chamber body and including a lower electrode 107, the stage being configured to support a substrate 108; a radio-frequency power supply 110 configured to supply radio-frequency waves ([0034] to apply power to upper electrode 104]) for exciting a gas supplied to the chamber; at least one DC power supply 114configured to generate a negative DC voltage applied to the4Application No. 16/396,109 Reply to Advisory Action of May 7, 2021lower electrode (positive or negative power, [0039]); a switch (in the form a synchronization circuit 115, [0035]) configured to switch between application of the negative DC voltage to the lower electrode and stop of the application (as it turns the DC voltage on and off); and a controller 160 [0038] configured to control the switch, wherein the controller controls the switch such that the negative DC voltage from the at least one DC power supply is cyclically applied to the lower electrode (as shown in Fig. 2) and, in a state where a frequency defining each cycle in which the negative DC voltage is applied to the lower electrode, a ratio occupied by a period during which the negative DC voltage is applied to the lower electrode in the each cycle is regulated to 50% or less, as shown in Fig. 2, where t0 is greater than t1+t2, such that the time where the DC voltage is turned on is shorter than t0 by less than half of the time the t0 is [0030-0047].
Dhas further teaches that the bias can be applied to the lower electrode instead of the upper electrode and that the polarity is selected by experimentation and may dependent on the architecture of the processing system [0047].  
Dhas does not expressly teach the DC voltage is applied to the lower electrode ranges from 200 kHz to 800 kHz.
Hayashi teaches a plasma processing apparatus 10 Fig. 1 comprising: a chamber body 11 configured to provide a chamber therein; a stage 12 installed in the chamber body and including a lower electrode (as it is the lower electrode/wafer arranging electrode), the stage being configured to support a substrate W; a radio-frequency power supply 14 configured to supply radio-frequency waves; at least one DC power supply 17A configured to generate a negative DC voltage applied to the4Application No.: 16/396,109 Reply to Office Action dated September 24, 2020lower electrode [0022]; and a controller 19 configured to control the DC power by pulsing it (as shown in Fig. 2), wherein the controller controls the negative DC voltage and the DC voltage is applied in a state where a frequency defining each cycle in which the DC voltage is applied to the lower electrode ranges from 500kHz to 3MHz, a range that overlaps the claimed ranges [0017-0051]. Hayashi expressly teaches that the DC power pulsing as described can unify the charge up alleviation [0051] and alleviates the positive charge up at the bottom portion of the pattern [0023], which makes the pulsing power and frequency a result effective variable.
 It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Because it is known in the prior to change the frequency of the lower electrode DC pulse power supply, it would be obvious to one of ordinary skill in the art, to have modified the teachings of Dhas to change the frequency of the DC power applied to address the positive charge up alleviation as per the teachings of Hayashi.
Furthermore, as the range of the DC power frequency is applied for the removal of the positive charge up, as per the teachings of Hayashi and the analogous teachings Dhas, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the ranges taught to the ranges claimed for the desired alleviation of positive charge build up. 
Dhas does not expressly teach that the application of the negative DC voltage is started when supply of the radiofrequency waves is started.
Nagami teaches that a negative DC voltage (-Bdc) cab be applied at the same time as when a supply of a first high frequency power LF is started (t2=t3, Fig. 3A) and that the timing relations can be adjusted as needed for multiple processes [0056-0095], as simultaneity can be desirable [0093].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dhas in view of Hayashi, to have modified the timing of the power/voltages such that the application of the negative DC voltage is started when supply of the radiofrequency waves is started, as per the teachings of Nagami. One would be motivated to do so for the desired multiple processes as needed. See MPEP 2143, Motivations A.
Because it is known in the art to apply the RF and the DC power in the claimed manner in the plasma processing apparatus of Nagami, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dhas in view of Hayashi by applying the power supplied as per the express teachings of Nagami, for the predictable result of preventing abnormal discharge.
Furthermore, it is noted that the application of a “recipe” for power, as recited in the claim is considered that of intended use. Although Nagami already expressly teaches the recipe as claimed, it is still considered intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Dhas in view of Hayashi and Nagami is substantially the same as the claimed apparatus, the apparatus of Dhas in view of Hayashi and Nagami would be capable of fulfilling the limitations of the claim and thus be able to perform the power recipe as claimed, there being no structural difference between the apparatus of Dhas in view of Hayashi and Nagami and that of the claim.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 12, Dhas teaches controller controls the switch such that energy of ions radiated to an inner wall of a chamber body is reduced by regulating the ratio, as the power is switched such that the DC bias affected the trajectories of the charged particles that bypass the substrate on their way to pumping ports to effectively protect the substrate from contamination and thus implicitly evacuate contaminants effectively and keeping charged particles from hitting the ions radiated to an inner wall of the chamber body as a result of protecting the substrate from contamination.
In regards to Claim 19, Dhas in view of Hayashi do not expressly teach  the controller controls the radio-frequency power supply such that the radio-frequency waves are supplied in a period during which the negative DC voltage is applied, and supply of the radio-frequency waves is stopped in a period during which application of the negative DC voltage is stopped.  
Nagami teaches a plasma processing apparatus Fig. 1 comprising: a chamber body 10 configured to provide a chamber therein; a stage 12 installed in the chamber body and including a lower electrode (as it is the lower electrode [0055]), the stage being configured to support a substrate W; a radio-frequency power supply 30 configured to supply radio-frequency waves for exciting a gas supplied to the chamber [0043]; at least one DC power supply 104 configured to generate a negative DC voltage applied to the4Application No.: 16/396,109 Reply to Office Action dated September 24, 2020lower electrode [0050]; and a controller 84 configured to control the DC power by pulsing it (as shown in Fig. 3), wherein the controller controls the negative DC voltage via a switch 106 configured to switch between application of the DC voltage to the lower electrode and stop of the application (as shown in Fig. 1 connection of 84 to 106 [0051, 0039-0126]).
Nagami teaches in Fig. 3A and 3B, where the RF power supply is supplied in a period during which the DC voltage is applied and supply of the RF waves is stopped during a period during which application of the DC voltage is stopped, thus preventing abnormal discharge [0012-0016].
Because it is known in the art to apply the RF and the DC power in the claimed manner in the plasma processing apparatus of Nagami, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dhas in view of Hayashi by applying the power supplied as per the express teachings of Nagami, for the predictable result of preventing abnormal discharge.
Furthermore, it is noted that the application of a “recipe” for power, as recited in the claim is considered that of intended use. Although Nagami already expressly teaches the recipe as claimed, it is still considered intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Dhas in view of Hayashi and Nagami is substantially the same as the claimed apparatus, the apparatus of Dhas in view of Hayashi and Nagami would be capable of fulfilling the limitations of the claim and thus be able to perform the power recipe as claimed, there being no structural difference between the apparatus of Dhas in view of Hayashi and Nagami and that of the claim.
	The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 21, Dhas in view of Hayashi and Nagami teach that the application of the negative DC voltage is stopped when the supply of the RF waves is stopped, as per the Fig. 3A, wherein the supply of the second DC voltage -Bdc is stopped when the LF is stopped. 
Because it is known in the art to apply the RF and the DC power in the claimed manner in the plasma processing apparatus of Nagami, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dhas in view of Hayashi by applying the power supplied as per the express teachings of Nagami, for the predictable result of preventing abnormal discharge.
Furthermore, it is noted that the application of a “recipe” for power, as recited in the claim is considered that of intended use. Although Nagami already expressly teaches the recipe as claimed, it is still considered intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Dhas in view of Hayashi and Nagami is substantially the same as the claimed apparatus, the apparatus of Dhas in view of Hayashi and Nagami would be capable of fulfilling the limitations of the claim and thus be able to perform the power recipe as claimed, there being no structural difference between the apparatus of Dhas in view of Hayashi and Nagami and that of the claim.

Claims 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0354061 to Dhas in view of United States Patent Application No. 2011/0223750 to Hayashi et al and United States Patent Application No. 2014/0231389 to Nagami et al, as applied to Claims 11 and 12 respectively above, and in further view of United States Patent Application No. 2014/0251956 to Jeon et al.
The teachings of Dhas in view of Hayashi and Nagami are relied upon as set forth in the 103 rejection above.
In regards to Claims 14 and 18, Dhas in view of Hayashi and Nagami teaches the DC power has a switch to control it but does not expressly teach the plasma processing apparatus includes a plurality of DC power supplies as the at least one DC power supply, and the controller controls the switch such that the DC voltage applied to the lower electrode in the each cycle is formed by a plurality of DC voltages sequentially output from the plurality of DC power supplies.  
Jeon teaches that a plasma etching apparatus can have a single DC pulse generator Fig. 1 or a plurality of DC pulse generators (Fig. 7) which is sequentially applied (S24 and S26 in Fig. 9) [0008-0012], [0038-0158]. Jeon teaches the multiple pulse generators and the embodiments with first and second DC pulses improve uniformity [0160-0161].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dhas in view of Hayashi and Nagami with a DC power connected to a switch, with the teachings of Jeon which expressly teach more than one DC power supply which is sequentially output from the DC power supplies- thus combining the controller with switch and DC power with the express teachings of more than one DC power supply. One would be motivated to do so for the purpose of improving processing etching. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 
 In regards to Claim 15, Dhas in view of Hayashi do not expressly teach the controller controls the radio-frequency power supply such that the radio-frequency waves are supplied in a period during which the negative DC voltage is applied, and supply of the radio-frequency waves is stopped in a period during which application of the negative DC voltage is stopped.  
Nagami teaches a plasma processing apparatus Fig. 1 comprising: a chamber body 10 configured to provide a chamber therein; a stage 12 installed in the chamber body and including a lower electrode (as it is the lower electrode [0055]), the stage being configured to support a substrate W; a radio-frequency power supply 30 configured to supply radio-frequency waves for exciting a gas supplied to the chamber [0043]; at least one DC power supply 104 configured to generate a negative DC voltage applied to the4Application No.: 16/396,109 Reply to Office Action dated September 24, 2020lower electrode [0050]; and a controller 84 configured to control the DC power by pulsing it (as shown in Fig. 3), wherein the controller controls the negative DC voltage via a switch 106 configured to switch between application of the DC voltage to the lower electrode and stop of the application (as shown in Fig. 1 connection of 84 to 106 [0051, 0039-0126]).
Nagami teaches in Fig. 3A and 3B, where the RF power supply is supplied in a period during which the DC voltage is applied and supply of the RF waves is stopped during a period during which application of the DC voltage is stopped, thus preventing abnormal discharge [0012-0016].
Because it is known in the art to apply the RF and the DC power in the claimed manner in the plasma processing apparatus of Nagami, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dhas in view of Hayashi and Jeon by applying the power supplied as per the express teachings of Nagami, for the predictable result of preventing abnormal discharge.
Furthermore, it is noted that the application of a “recipe” for power, as recited in the claim is considered that of intended use. Although Nagami already expressly teaches the recipe as claimed, it is still considered intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Dhas in view of Hayashi and Jeon and Nagami is substantially the same as the claimed apparatus, the apparatus of Dhas in view of Hayashi and Jeon and Nagami would be capable of fulfilling the limitations of the claim and thus be able to perform the power recipe as claimed, there being no structural difference between the apparatus of Dhas in view of Hayashi and Jeon and Nagami and that of the claim.
	The resulting apparatus fulfills the limitations of the claim.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0354061 to Dhas in view of United States Patent Application No. 2011/0223750 to Hayashi et al and United States Patent Application No. 2014/0231389 to Nagami et al, as applied to Claims 11 and 12 respectively above, and in further view of United States Patent Application No. 2012/0052689 to Tokashiki.
The teachings of Dhas in view of Hayashi and Nagami are relied upon as set forth in the 103 rejection above.
In regards to Claims 22 and 23, Dhas in view of Hayashi and Nagami does not expressly teach the radio- frequency waves are cyclically supplied with a duty ratio regulated to 50% or less or that wherein the ratio occupied by the period during which the negative DC voltage is applied to the lower electrode in the each cycle is regulated to 35% or less, and the radio-frequency waves are cyclically supplied with a duty ratio regulated to 35% or less.
Tokashiki teaches that the duty ratio of the frequency waves can be 10-99% along with the DC power [0040-0060, Claims 1-34], thus achieving a greater aspect ratio [0057].
Because it is known in the art to apply the duty ratio cycles in the claimed manner in the plasma processing apparatus of Tokashiki, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dhas in view of Hayashi and Jeon by applying the power supplied as per the express teachings of Tokashiki, for the predictable result of achieving a greater aspect ratio.
Furthermore, it is noted that the application of a “recipe” for power, as recited in the claim is considered that of intended use. Although Tokashiki already expressly teaches the recipe as claimed, it is still considered intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Dhas in view of Hayashi and Jeon and Nagami and Tokashiki is substantially the same as the claimed apparatus, the apparatus of Dhas in view of Hayashi and Jeon and Nagami and Tokashiki would be capable of fulfilling the limitations of the claim and thus be able to perform the power recipe as claimed, there being no structural difference between the apparatus of Dhas in view of Hayashi and Jeon and Nagami and Tokashiki and that of the claim.
	The resulting apparatus fulfills the limitations of the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716